Order adjudging appellant in contempt reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. There was no sufficient direction by the justice at Special Term to the appealing judgment debtor to answer specific questions, and no proper basis was, therefore, laid for contempt proceedings. Furthermore, the order appealed from fails to specify the facts deemed to constitute a contempt of court. (Matter of Price, 78 Misc. 42; Matter of East River Bank v. De Lacy, 37 id. 765; Matter of Shorwitz v. Caminez, 152 App. Div. 758; Matter of Silberman Dairy Co. v. Econopouly, 177 id. 97; Ziegfeld v. Norworth, 148 id. 185; Matter of Gordon v. Feldberg, 149 id. 246.) Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.